     Case 2:20-cv-06332-JFW-E Document 38 Filed 09/02/20 Page 1 of 4 Page ID #:242



                                UNITED STATES DISTRICT COURT                                            JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 20-6332-JFW(Ex)                                             Date: September 2, 2020

Title:        Cari R. Andrews -v- Essilor Laboratories of America, Inc., et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                   None Present
              Courtroom Deputy                                 Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                 ORDER GRANTING PLAINTIFF’S MOTION TO
                                           REMAND THE CASE TO THE CALIFORNIA SUPERIOR
                                           COURT [filed 8/14/2020; Docket No. 29]

        On August 14, 2020, Plaintiff Cari R. Andrews (“Plaintiff”) filed a Motion to Remand the
Case to the California Superior Court (“Motion to Remand”). On August 24, 2020, Defendants
Essilor Laboratories of America and Casey Stewart filed their Opposition, and on August 28, 2020,
filed a corrected Opposition. Plaintiff did not file a Reply. Pursuant to Rule 78 of the Federal Rules
of Civil Procedure and Local Rule 7-15, the Court finds that this matter is appropriate for decision
without oral argument. The hearing calendared for September 14, 2020 is hereby vacated and the
matter taken off calendar. After considering the moving and opposing papers, and the arguments
therein, the Court rules as follows:

I.       FACTUAL AND PROCEDURAL BACKGROUND

        On February 4, 2020, Plaintiff filed a Complaint in Los Angeles County Superior Court
against Defendants Essilor Laboratories of America, Inc., Casey Stewart, and Brittany Deatrich
(collectively, “Defendants”) alleging the following claims for relief: (1) wrongful termination in
violation of public policy; (2) discrimination based on medical condition and disability in violation of
California Government Code § 12940; (3) retaliation in violation of California Government Code §
12940; (4) failure to accommodate in violation of California Government Code § 12940(m); (5)
failure to engage in interactive process in violation of California Government Code § 12940(n); (6)
failure to prevent discrimination in violation of California Government Code § 12940; and (7)
harassment based on medical condition in violation of California Government Code § 12940. The
seventh claim for relief for harassment based on medical condition in violation of California
Government Code § 12940 is the only claim alleged against the individual defendants, Casey
Stewart and Brittany Deatrich.


                                              Page 1 of 4                          Initials of Deputy Clerk sr
       Case 2:20-cv-06332-JFW-E Document 38 Filed 09/02/20 Page 2 of 4 Page ID #:243



        On July 15, 2020, Defendant Essilor Laboratories of America, Inc. filed a Notice of Removal,
alleging that this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) and, in relevant
part, that Defendant Casey Stewart was fraudulently joined. On August 12, 2020, Plaintiff filed a
First Amended Complaint alleging the same seven claims for relief. Again, the seventh claim for
relief for harassment based on medical condition is the only claim for relief alleged against the
individual defendants, Casey Stewart and Brittany Deatrich.

       Plaintiff moves to remand this action to Los Angeles County Superior Court, arguing that
this Court lacks diversity jurisdiction because: (1) both she and Defendant Casey Stewart are
citizens of California; and (2) Defendant Casey Stewart was not fraudulently joined.

II.     LEGAL STANDARD

        A motion to remand is the proper procedure for challenging removal. See N. Cal. Dist.
Council of Laborers v. Pittsburg-Des Moines Steel Co., 69 F.3d 1034, 1038 (9th Cir. 1995). The
removal statute is strictly construed, and any doubt about the right of removal is resolved in favor
of remand. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992); see also Prize Frize, Inc. v.
Matrix, Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). Consequently, if a plaintiff challenges the
defendant's removal of a case, the defendant bears the burden of establishing the propriety of the
removal. See Gaus, 980 F.2d at 566; see also Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir.
1996) (citations and quotations omitted) ("Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.").

III.    DISCUSSION

       Diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all plaintiffs be of
different citizenship than all defendants, and (2) the amount in controversy exceed $75,000. See 28
U.S.C. § 1332. Because Defendants have not met their burden of demonstrating that the parties
are completely diverse, this Court lacks diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).

        Although both Plaintiff and Defendant Casey Stewart are citizens of California, Defendants
argue that Stewart has been fraudulently joined, and, thus, that his presence in this action should be
ignored. “Although an action may be removed to federal court only where there is complete
diversity of citizenship, . . . one exception to the requirement for complete diversity is where a non-
diverse defendant has been ‘fraudulently joined.’” Hunter v. Philip Morris USA, 582 F.3d 1039, 1043
(9th Cir. 2009) (quotations and citations omitted). If the plaintiff “fails to state a cause of action
against a resident defendant, and the failure is obvious according to the settled rules of the state,
the joinder of the resident defendant is fraudulent.” McCabe v. Gen. Foods Corp., 811 F.2d 1336,
1339 (9th Cir. 1987) (emphasis added). If the Court finds that the joinder of a non-diverse
defendant is fraudulent, that defendant’s presence in the lawsuit is ignored for the purposes of
determining diversity. See, e.g., Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir.
2001).

         “There is a presumption against finding fraudulent joinder, and defendants who assert that
plaintiff has fraudulently joined a party carry a heavy burden of persuasion.” Plute v. Roadway
Package Sys., Inc., 141 F. Supp. 2d 1005, 1008 (N.D. Cal. 2001). Indeed, “[f]raudulent joinder must
be proven by clear and convincing evidence.” Hamilton Materials, Inc. v. Dow Chemical Corp., 494

                                              Page 2 of 4                           Initials of Deputy Clerk sr
     Case 2:20-cv-06332-JFW-E Document 38 Filed 09/02/20 Page 3 of 4 Page ID #:244



F.3d 1203, 1206 (9th Cir. 2007). A claim of fraudulent joinder should be denied if there is any
possibility that the plaintiffs may prevail on the cause of action against the in state defendant. See
Plute, 141 F. Supp. 2d at 1008. “The standard is not whether plaintiffs will actually or even probably
prevail on the merits, but whether there is a possibility that they may do so.” Lieberman v. Meshkin,
Mazandarani, 1996 WL 732506, at *3 (N.D. Cal. Dec. 11, 1996) (emphasis added). “In determining
whether a defendant was joined fraudulently, the court must resolve ‘all disputed questions of fact
and all ambiguities in the controlling state law in favor of the non-removing party.’” Plute, 141 F.
Supp. 2d at 1008 (quoting Dodson v. Spiliada Maritime Corp., 951 F.2d 40, 42-43 (5th Cir. 1992)).
Moreover, any doubts concerning the sufficiency of a cause of action due to inartful, ambiguous, or
technically defective pleading must be resolved in favor of remand. See id.

        The Court concludes that Defendants have not carried their burden of demonstrating
fraudulent joinder. Defendants contend, in relevant part, that Stewart has been fraudulently joined
because: (1) Stewart’s only potentially actionable conduct -- laughing at Plaintiff -- was not
sufficiently severe or pervasive; and (2) Stewart’s managerial or supervisory decisions cannot
constitute unlawful harassment. Although Defendants’ arguments might prevail in the context of a
motion to dismiss, they do not suffice to support removal on the basis of fraudulent joinder.

       As the court stated in Stanbrough v. Georgia-Pacific Gypsum LLC, 2009 WL 137036 (C.D.
Cal. Jan. 20, 2009):

       But even if the Court presumes for purposes of discussion that the complaint does not
       allege sufficient facts to meet this requirement [of pervasive harassment] as to [the
       supervisor], Defendants have failed to demonstrate fraudulent joinder. As explained
       above, Defendants must demonstrate that Plaintiffs could not possibly state a claim
       against [the supervisor] in state court. Even if the allegations in Plaintiffs’ complaint
       are insufficient to withstand a demurrer in state court, an issue as to which the Court
       offers no opinion, Defendants have not sufficiently established that Plaintiffs could not
       amend their complaint and add additional allegations to correct any deficiencies. In
       other words, the complaint’s shortcomings, if any, are strictly factual; Plaintiffs clearly
       may pursue a cause of action for harassment against [the supervisor] under section
       12940(j)(3) of the California Government Code if they can allege sufficient facts.

Id. at *2. Indeed, unlike a discrimination claim, for which only an employer may be liable, an
individual employee may be liable for workplace harassment (in addition to the employer).” Ramirez
v. Speltz, 2015 WL 5882065, at *3 (N.D. Cal. Oct, 8, 2015). Even if Plaintiff’s complaint does not
currently allege sufficient facts to plead a viable harassment claim against Stewart, Defendants
have failed to show that Plaintiff will be unable to amend her complaint to add additional allegations
of harassment. See Ontiveros v. Michaels Stores, Inc., 2013 WL 815975, at *6 (C.D. Cal. Mar. 5,
2013) (finding no fraudulent joinder based on similar allegations and arguments); Suarez v.
American Airlines, Inc., 2009 WL 1657444, at *4 (C.D. Cal. Jun. 10, 2009) (“American may or may
not be correct that plaintiff’s current allegations are insufficient to state a claim for harassment under
FEHA against Rendon; however American has not show that there is ‘absolutely no possibility” that
plaintiff can establish a cause of action against Rendon in state court.”). “Parties may not expand
federal jurisdiction beyond its statutory boundaries by using fraudulent joinder-based removal as a
replacement for a state court demurrer.” Lizari v. CVS Pharmacy Inc., 2011 WL 223806, at *3 (C.D.
Cal. Jan. 20, 2011).


                                              Page 3 of 4                          Initials of Deputy Clerk sr
      Case 2:20-cv-06332-JFW-E Document 38 Filed 09/02/20 Page 4 of 4 Page ID #:245



       Accordingly, the Court concludes that Stewart was not fraudulently joined. Thus, this Court
lacks diversity jurisdiction.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Remand is GRANTED. This action is
REMANDED to Los Angeles County Superior Court. Plaintiff’s request for costs, expenses, and
attorneys’ fees is DENIED.

       IT IS SO ORDERED.




                                           Page 4 of 4                         Initials of Deputy Clerk sr
